DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 05 April 2021.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending and examined.

Double Patenting
Statutory Double Patenting:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 1 and 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of the respective claims provided below of prior U.S. Patent No. 10,966,548. This is a statutory double patenting rejection.

Regarding the claims, Claims 1 and 3 of the present application is the same as claim 1 of the ‘548 patent.


Non-statutory Double Patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the respective listed claims of U.S. Patent No. 8,881,467, 9,565,953, 10,376,076 and 10,966,548. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are in the respective claims as listed below.  While different language may be used in the respective claims (e.g., “a vertical rail” vs. “a truss member”, or a C-shape cross-section vs. a U-shape cross-section) the language directed to these features describe the same invention.


17/221914
8,881,467
9,565,953
10,376,076
10,966,548
1
1+7
1
1
x
2
1
Obvious (see below)
5
5
3
1
1
1
x
4
1+7
8
4
4
5
11
12
2
2
6
11
12
3
3
7
11
12
4
4
8
11
12
2
2+3
9
2
2
6
6
10
3
3
7
7
11
4
4
8
8
12
5
5
9
9
13
6
7
10
10
14
Obvious (see below)
Obvious (see below)
Obvious (see below)
Obvious (see below)

Regarding claim 2 as applied to ‘953, it would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04. 

Regarding claim 14 as applied to ‘467, ‘953, ‘076 and ‘548, while the prior art does not disclose anchoring the member to a floor, it would have been obvious at the time of filing to e person having ordinary skill in the art to anchor the member to the floor in order to prevent unwanted movement of the structure.
	
Allowable Subject Matter
The examiner reserves comment on the allowability of Claims 1-14 pending resolution of the Double Patenting rejection above.  Upon search, the examiner has no art to cite against the claims at this time.

Conclusion
11Atty. Dkt. No. 5037P-000007-US-COFAny inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649